DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,247,554 in view of Wozinack (US 6,257,360). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be derived from the claimed subject matter of the patent in view of Wosinack. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 8 are rejected under 35 U.S.C. 103 as being unpatentable over by Wozniak (US 6,257,360) in view of Beckman (US 2,968,163).
Regarding claim 1, Wozniak (figs. 3-4) discloses a high pressure container comprising: 
a plurality of container bodies 30, each of the container bodies 30 housing a fluid in a high pressure state and being able to release the fluid through a release portion 31;
an opening section 40 (or a thermally activated pressure relief device) that is linked to the container bodies, and that opens at or above a predetermined opening temperature to release the fluid inside the container bodies 30; and 
a cover member 11, 12, 13 that straddles the plurality of container bodies 30, that covers at least a portion of the plurality of container bodies 30, that is able to withstand a temperature of no less than the opening temperature (col. 5, lines 44-58), that is linked to the opening section, and that is capable of transmitting heat to the opening section;
a communicating section 19, through which the plurality of container bodies are linked via the release portion 31, is housed inside the cover member; and 
an intermediate heat transmitting section 70, connected to the communicating section and provided with the opening section, is provided on an exterior of the cover member.
Wozniak fails to disclose a thermal conductivity of the cover member being higher that a thermal conductivity at a surface of the container bodies. 
However, Beckman teaches it is desirable to make an outer cover of an apparatus for storing and dispensing liquefied bases of a high thermal conductivity material (col. 7, lines 10-14).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the outer cover member 11,12,13 of Wozniak, of a material with high thermal conductivity, for the predictable result of obtaining heat transfer advantage as taught by Beckman in col. 7, lines 10-14.
Regarding claim 2, Wozniak further discloses the cover member  11, 12, 13 is larger than the plurality of container bodies 30 as viewed along a direction in which the cover member 11, 12, 13 and the plurality of container bodies 30 face each other (fig. 4).
Regarding claim 3, Wozniak further discloses the cover member 11, 12, 13 is capable of housing the plurality of container bodies inside the cover member, and the plurality of container bodies 30 are covered by the cover member from a plurality of directions by being housed inside the cover member 11, 12, 13 (figs. 3-4).
Regarding claim 4, Wozniak further discloses a thermal conductivity of the cover member 11, 12, 13 is higher than a thermal conductivity at a surface of the container bodies 30 (col. 8, lines 9-42).  
  Regarding claim 5, Wozniak further discloses the low thermal conductivity layer is configured by a layer of air 26 (fig. 5A and col. 6, lines 44-49).
Regarding claim 6, Wozniak further discloses the plurality of container bodies 30 are linked through a communicating section or manifold 75, 41 so as to be in communication with each other (col. 8, lines 47-53).  
Regarding claim 7, Wozniak further discloses the communicating section includes a single passageway that is linked to all of the container bodies and through which the fluid that has left the container bodies passes; and the opening section is provided to the passageway (col. 8, lines 47-53).    
Regarding claim 8, Wozniak further discloses the plurality of container bodies being disposed alongside one another in a row along a vehicle width direction or are disposed alongside one another in a row along a vehicle front-rear direction at a vehicle lower side of a floor section of a vehicle, and the cover member is provided at least at a lower side of the plurality of container bodies (fig. 2).

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over by Bees (US 5,658,013) in view of Beckman (US 2,968,163).
Regarding claim 1, Bees (fig. 6) discloses a high pressure container comprising: 
a plurality of container bodies 122, each of the container bodies 122 housing a fluid in a high pressure state and being able to release the fluid through a release portion;
an opening section 134 (or a thermally activated pressure relief device) that is linked to the container bodies 122, and that opens at or above a predetermined opening temperature to release the fluid inside the container bodies 122; 
a cover member 118 that straddles the plurality of container bodies 122, that covers at least a portion of the plurality of container bodies 122, that is able to withstand a temperature of no less than the opening temperature, that is linked to the opening section, and that is capable of transmitting heat to the opening section; 
a communicating section 130, through which the plurality of container bodies are linked via the release portion, is housed inside the cover member; and 
an intermediate heat transmitting section 132, connected to the communicating section and provided with the opening section, is provided on an exterior of the cover member.
 
Bees fails to disclose a thermal conductivity of the cover member being higher that a thermal conductivity at a surface of the container bodies. 
However, Beckman teaches it is desirable to make an outer cover of an apparatus for storing and dispensing liquefied bases of a high thermal conductivity material (col. 7, lines 10-14).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the outer cover member of Bees, of a material with high thermal conductivity, for the predictable result of obtaining heat transfer advantage as taught by Beckman in col. 7, lines 10-14.
Regarding claim 9, Bees further discloses the cover member including a bottom wall presenting a substantially rectangular plate shape in plain view, and a peripheral wall (i.e., the side wall) provided at a vehicle upper side of the bottom wall, the peripheral wall including an inner plate or inner surface, an outer plate or outer surface, and a horizontal plate or a top surface provided between the inner plate and the outer plate, and wherein the plurality of container bodies are disposed spaced apart from the bottom wall at the vehicle upper side of the bottom wall (figs. 5-6).  

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over by Bees (US 5,658,013) in view of Beckman (US 2,968,163) as applied to claim 1 above, further in view of Teel (US 5,603,360).
Regarding claims 10-11, Bees further discloses each of the container bodies 122 including a casing body, a first cap 126 at a first end of the casing body, and a second cap 126 at a second end of the casing body, wherein a first manifold 130 includes plural first connectors connected to the first caps of the plurality of container bodies; and  the container bodies having plural first connectors being supported by plural first attachment brackets 128 provided on the bottom wall (fig. 6).
The modified Bees fails to disclose plural first connectors being supported by plural first attachment brackets provided on the bottom wall, and wherein a second manifold includes plural second connectors connected to the second caps of the plurality of container bodies, the plural second connectors being supported by plural second attachment brackets provided on the bottom wall;  wherein the second manifold includes a tube having a first end coupled to one of the plural second connectors and a second end coupled to a valve, the tube passing through a hole provided on the peripheral wall.  
However, Teel teaches a second manifold includes plural second connectors connected to the second caps of the plurality of container bodies, the plural second connectors being supported by plural second attachment brackets provided on the bottom wall; wherein the second manifold includes a tube having a first end coupled to one of the plural second connectors and a second end coupled to a valve, the tube passing through a hole provided on the peripheral wall (fig. 1).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Conclusion
Applicant’s arguments have been considered but are moot because the new 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735